OFFICE     OF THE     All-ORNEY    GENERAL   OF TEXAS

                                    AUSTIN




Dapartmcat of Ag'ioulture
Aurtin, Tsrae
SentlemMl                          AttentionI




             Your    lettar      OS amtJ
                                       /6-p!wigo*                 SQl-   .
lowlt~.   question    for     tlla opfn   n

          Whmthsr tin a
Bill &'I, Aots OS t
btun,   approprlati
whioh hare bssn ra
tue of Houne B
letwe, a8 ame
swsion OS the




                               atom shall mka and file in
                               e Seoratioryof atats, the oath
                               oonstitutionof this State,
                                ego8 and auffioiant bond in
                              thnusefiddollars (81,000,00),
Department oi Agrioulturo,Paga e


          It Is the rule that an oiiloer or agent of the
State is allowed only suoh ooapenaation and emolument6aa
are oxpresaly oonferred upon him as remunerationfor tha
discharge or his orriolal duties ae an apnt 0r the State.
XoCalla v. City of Rookdale, 112 Tex. 209, 246 3. W. 034.
It follows that any gubllo orfiosr or agnt who de.-andr
ziileai;e,
         fees or expensesnust point out aome etatute au-
thorizing lte alloouanos.Where a duty requlrl~ an ex-
pendlturs or money la Im2ossd upon a pub110 offlorr or
agent, and no provialon la made for rrlmburreaentto the
offloer by the Stats ZOr the exponrrorinourred, ruoh Offi-
oer or agent is deemed to be rapald for the expenaor ln-
ourred in the dlsoharge of @uoh duty by whatever oompuua-
tlon la allowed and paid to him for him rervioe8 a8 ruoh
pub110 agent.
          Slnoo thara 18 no provirion of the rtatutr  or
nf the appr&priatlonbill oonferrlngtha right to reim-
buraernentupon the inspeotorafor the expen8aa lnournd
by than In furnlahfng the bond required by law you an
advised that In the opltion of thl8 d~prtmed      ruoh
bond premid   oannot be paid out of the appropriationto
whloh you refer.
                                   Youa Yiry truly
                               M’TOWiEY OXWERAL OF TEXAS



                                         B. 1. FelrshllU
                                               lurlrtant


            APPROVEDJAN 14, 1941
             A